Title: To Benjamin Franklin from David Hartley, 2 March 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear Sir
London March 2 1779
Yours of 22d of february received. I have been as much discontented with the delay respecting the Exchange of prisoners as you can have been, and before the receipt of yours, I had made an heavy complaint and remonstrance upon the Subject. I have now the Satisfaction to tell you, that the first Cartel ship has actually left Spithead, and is now upon her Passage to Plymouth, to take on board the first hundred. I have received this positive assurance from the Admiralty. The Cartel ship was got as far as Torbay upon her Passage, and was blown back, but they now presume that she must probably be arrived at Plymouth, by this time. I have spoke to the Minister upon your proposal of sending Dr Bancroft to expedite the Exchange, as you state it. His answer to me was, that he thought it needless in so plain a business. He expressed surprize and displeasure at the delays, and assured me that he wd interfere to prevent any farther delays. I presume that Dr Bancroft will wait for your orders upon the Subject, however I shall apprize him by this Mail of the Ministers answer. I will write to you again soon. I am Dear Sir Most affectely yours &c
D Hartley
To Dr Franklin
 
Notation: D. hartley Londres 2. mars. 1779.
